La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 2 de junio de 1987, Víctor M. Ortiz Díaz, Zilma E. Cacho Galarza y la sociedad de gananciales compuesta por ambos, presentaron demanda en el Tribunal Superior, Sala de Bayamón, contra R. & R. Motors Sales Corp. (en ade-lante R. & R. Motors), la Compañía Aseguradora “X”, Albe-ric Colón Auto Sales, Inc. (en adelante Alberic) y la Com-pañía Aseguradora “Z”. Reclamaron doscientos mil dólares ($200,000) en daños que alegadamente sufrieron con mo-tivo de un accidente de automóvil ocurrido el 10 de marzo de 1987. El 14 de septiembre de 1987 los demandados con-testaron la demanda. El 24 de febrero de 1988 los deman-dantes presentaron demanda enmendada y moción solici-tando se permitiera la misma y se expidiera emplazamiento. En dicha demanda incluyeron a la Professional Underwriters Insurance Co. (en adelante Professional) en sustitución de las compañías aseguradoras inclui-das en la demanda original con nombre ficticio por desconocerse el verdadero. La demanda enmendada no in-cluyó alegación alguna sobre lucro cesante. El 3 de octubre de 1988 Professional contestó la demanda enmendada y planteó como defensa afirmativa que la reclamación en su contra estaba prescrita.
*833Así las cosas, el 21 de agosto de 1989 las partes presen-taron Informe de Conferencia Preliminar entre Abogados (en adelante Informe) en el cual la parte demandante hizo constar que sometía varias enmiendas a las alegaciones de la demanda, entre las cuales incluyó, por primera vez, una reclamación por lucro cesante para la sociedad de bienes gananciales por la cantidad de doscientos mil dólares ($200,000). La parte demandada se limitó a señalar que negaba las enmiendas sometidas por la parte demandante. El 28 de agosto de 1989 el tribunal aprobó el Informe.
El 14 de mayo de 1990 las codemandadas Alberic y Professional presentaron moción de desestimación en la cual alegaron que la reclamación por lucro cesante estaba prescrita. Adujeron que el accidente ocurrió el 10 de marzo de 1987 y que no fue hasta el 21 de agosto de 1990, en el Informe, aproximadamente dos años y medio (2 V2) más tarde, que se incluyó, por primera vez, dicha reclamación como enmienda a las alegaciones. A esta moción la parte demandante se opuso. Adujo en apoyo a su contención que las demandadas renunciaron a la defensa de prescripción al no plantearla en el Informe(1)
Luego de una serie de trámites procesales, el 11 de sep-tiembre de 1990 el foro de instancia dictó sentencia parcial desestimando “la causa de acción contra dichos co-deman-dados en lo referente a la sociedad dé bienes gananciales ...”. Adoptó e hizo formar parte de la sentencia parcial los fundamentos expuestos en la moción de desestimación. El 25 de septiembre el tribunal enmendó nunc pro tune la sentencia parcial “para aclarar que la causa de acción des-*834estimada [era] la de lucro cesante reclamada por la socie-dad de bienes gananciales
No conforme con esta determinación, los demandantes presentaron recurso de revisión planteando la comisión de dos (2) errores: que el tribunal erró al “negarse a determi-nar que los demandados recurridos renunciaron a la de-fensa de prescripción” y al determinar que la alegación de lucro cesante estaba prescrita.
El 16 de noviembre de 1990 ordenamos a las codeman-dadas recurridas comparecer y mostrar causa por la cual no deberíamos expedir y revocar la sentencia parcial. Las codemandadas recurridas han comparecido, procede resolver según lo intimado.
H-I

La retroactividad de las enmiendas a las alegaciones

 En lo pertinente a la retroactividad de las enmien-das a la demanda, la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo siguiente:
Siempre que la reclamación o defensa expuesta en la alega-ción enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original, las enmiendas se retrotrae-rán a la fecha de la alegación original ...
De otra parte, con relación a una reclamación hecha a un demandado de nombre desconocido, la Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, provee lo siguiente:
Cuando un demandante ignore el verdadero nombre de un demandado, deberá hacer constar este hecho en la demanda, exponiendo la reclamación específica que alega tener contra dicho demandado. En tal caso, el demandante podrá designar a dicho demandado en cualquier alegación o procedimiento con un nombre ficticio y al descubrirse el verdadero nombre, hará con toda prontitud la enmienda correspondiente en la alegación o procedimiento.
*835A tenor con lo dispuesto en la Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la demanda contendrá “una relación sucinta y sencilla de la reclamación demostrativa de que el peticionario tiene derecho a un remedio ...”. Basta con que las alegaciones bosquejen a grandes rasgos, cuáles son las reclamaciones, de forma tal que la parte demandada quede notificada de la naturaleza general de las contenciones en su contra y pueda comparecer a defenderse si así lo desea. Véanse: Moa v. E.L.A., 100 D.P.R. 573, 586 (1972); Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959). Hemos resuelto que la súplica no forma parte de la demanda, aunque sirve para interpretarla y que las alegaciones hay que interpretarlas las unas con las otras con el propósito de hacer justicia sustancial. Véanse: Rivera v. Otero de Jové, 99 D.P.R. 189, 194 (1970); Moa v. E.L.A., supra, pág. 586. Después de todo, el tribunal determinará la existencia de una causa de acción y concederá “el remedio que proceda de acuerdo con las alegaciones y la prueba,” no de acuerdo con la súplica. Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse: Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 72 (1987); Granados v. Rodríguez Estrada I, 124 D.P.R. I (1989); Soc. de Gananciales v. Soc. de Gananciales, 104 D.P.R. 50 (1975); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1984, Vol. II, Cap. III, pág. 67. Lo importante es que a la. luz de las alegaciones de la demanda los demandados estén razonablemente prevenidos de lo que los demandantes intentan reclamar.
Sin embargo, las propias Reglas de Procedimiento Civil indican que ciertas materias hay que alegarlas específicamente y, de no hacerlo así, éstas se entenderán renunciadas. Los daños especiales, tales como el lucro cesante, hay que alegarlos específicamente. Regla 7.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Díaz v. Marshak Auto Dist., Inc., 95 D.P.R. 690, 702 (1968); Cuevas Segarra, *836op. cit., págs. 53-54. El lucro cesante lo constituyen los ingresos dejados de percibir, por lo tanto es una pérdida para la sociedad de bienes gananciales y es a ésta a quien le corresponde reclamarlos. Franco v. Mayagüez Building, Inc., 108 D.P.R. 192 (1978).
De otra parte, la Regla 15.4 de Procedimiento Civil, supra, permite que se pueda demandar a una persona cuyo nombre se desconoce designándolo en la demanda con un nombre ficticio. Tan pronto se conozca su nombre verdadero se enmendará la demanda incluyendo a dicho demandado de nombre desconocido con su nombre verdadero. Luego se procederá a emplazarlo. Las alegaciones con respecto al demandado así incluido se retrotraerán al momento de la presentación de la demanda original. Lo importante en acciones in personam, como la presente, es que para “responsabilizar a las compañías [de seguros] designadas con nombres ficticios, se les incluya en la demanda con su nombre correcto y se les notifique ésta ... con tiempo suficiente para que puedan comparecer y defenderse”. Núñez González v. Jiménez Miranda, 122 D.P.R. 134, 142 (1988).
Con relación a enmiendas a la demanda, la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, nos indica que una vez notificada una alegación respondiente, la demanda se podrá enmendar únicamente con permiso del tribunal o mediante consentimiento por escrito de la parte contraria. El tribunal deberá conceder el permiso para enmendar liberalmente, aun en etapas avanzadas de los procedimientos. Véanse: Granados v. Rodríguez Estrada I, supra; Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 737 esc. 4 (1984). En Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 796 (1975), señalamos que esta liberalidad “está condicionada por un juicioso ejercicio de discreción que ha de ponderar por el momento en que se solicitan, su impacto en la pronta adjudicación de la cuestión litigiosa, la razón o ausencia de ella para la demora e in~ *837acción original del promovente de la enmienda, el perjuicio que la misma causaría a la otra parte y hasta la naturaleza y méritos intrínsecos de la [reclamación] que tardíamente se plantea”. Véase, también, Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217 (1975). La conferencia prelimi-nar al juicio, cuyo propósito es simplificar los procedimien-tos, ofrece la oportunidad para que se sometan al tribunal posibles enmiendas a las alegaciones antes de la vista en su fondo. Véanse: Regla 37.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823 (1962).
Ahora bien, a tenor con lo dispuesto en la Regla 13.3 de Procedimiento Civil, supra, una vez las enmiendas a las alegaciones son permitidas por el tribunal, si éstas surgen “de la conducta, acto, omisión o evento expuesto en la alegación original ... se retrotraerán a la fecha de la alegación original”. Id. Las enmiendas pueden ampliar una de las causas de acción alegadas en la demanda original o pueden añadir una o más causas de acción.(2) Lo importante para que se retrotraiga la enmienda al momento de la presentación de la demanda original es que ésta surja de “la conducta, acto, omisión o evento expuesto en la alegación original...”. íd. Por lo tanto, si la demanda original se presentó en tiempo, las enmiendas también estarán en tiempo; no surgirá, pues, problema alguno de prescripción, no importa cuándo se hayan presentado las enmiendas.
Cabe señalar, sin embargo, que si con la enmienda se intenta añadir un nuevo demandante o demandado, el momento para determinar el término prescriptivo es *838cuando se incluye el nuevo demandante o demandado por primera vez en la demanda, con excepción, claro está, de lo dispuesto por la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Reglas 13.3 y 15.4 de Procedimiento Civil, supra; Figueroa Díaz v. Escobales, 101 D.P.R. 173 (1973); Bithorn v. Santana, 68 D.P.R. 300 (1948); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472 (1967); Márquez v. Tribl. Superior, 85 D.P.R. 559 (1962), y de la situación en que haya solidaridad entre el demandante o demandado ya incluidos en la demanda y el nuevo, Arroyo v. Hospital La Concepción, 130 D.P.R. 596 (1992); García v. Gobierno de la Capital, 72 D.P.R. 138 (1951).
l — I HH

Aplicación de las normas procesales

En el caso de autos la demanda original se presentó apenas tres (3) meses después de acaecido el accidente. Estaba dentro del término prescriptivo de un (1) año que dispone el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, para las reclamaciones de daños y perjuicios ex delicto. En la demanda se incluyeron como demandantes a los esposos Ortiz Díaz y Cacho Galarza y a la sociedad de bienes ga-nanciales compuesta por ambos, y como demandados a R. & R. Motors, a Alberic y a las compañías de seguros de ambos de nombres desconocidos y designadas con los nom-bres ficticios Compañías de Seguros “X” y “Z”. Oportuna-mente se enmendó la demanda para sustituir a las compa-ñías de seguros incluyéndolas con su verdadero nombre, la Professional. A tenor con las normas procesales previa-mente esbozadas, esta enmienda se retrotrajo al momento de la presentación de la demanda original.
Así las cosas, en el Informe de la Conferencia Preliminar al Juicio aprobado por el tribunal de instancia, se enmendó la demanda para ampliar la causa de acción ale-*839gada, de forma tal que ésta incluyese como daño especial para la sociedad de bienes gananciales el lucro cesante. Surgiendo este daño especial de la misma conducta, acto o evento expuesto en la demanda original, una vez permitida la enmienda por el tribunal al aprobar el Informe de Con-ferencia Preliminar entre Abogados, a tenor con lo dis-puesto en la Regla 13.3 de Procedimiento Civil, supra, la enmienda se retrotrajo automáticamente al momento de la presentación de la demanda original. Si la demanda original se presentó en tiempo, la enmienda incluyendo el lucro cesante como daño especial también estaba en tiempo. No procedía la desestimación de la reclamación por lucro cesante.
Por todo lo antes expuesto, procede que se expida el auto de revisión solicitado y se dicte sentencia revocando la emi-tida por el Tribunal Superior, Sala de Bayamón, el 11 de septiembre de 1990, y devolviendo el caso al foro de instan-cia para que. continúen los procedimientos de forma consis-tente con esta opinión.
Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones concurrentes por escrito. El Juez Asociado Señor Fuster Berlingeri concurrió sin opi-nión escrita.
— O —

 También alegó que no advino al conocimiento de que podía reclamar lucro cesante hasta el 22 de marzo de 1989 cuando, al ser evaluados los codemandantes por el doctor Grovas Badrena, “por primera vez se enteraron de que habían quedado con un impedimento que resultaría en una merma en su capacidad para generar ingresos”.
Tanto los demandantes como las codemandadas Alberic Colón Auto Sales, Inc. y Professional Underwriters Insurance Co. presentaron varias mociones relacionadas con la solicitud de desestimación por prescripción.


 Con relación a lo que constituye una causa de acción, y dentro del contexto de la defensa de cosa juzgada, en Ramos González v. Félix Medina, 121 D.P.R. 312, 331 (1988), expresamos:
“Puede existir una sola causa de acción aunque ambos pleitos se invoquen bajo leyes diferentes. Lo importante no es la ley en que se funda la reclamación, sino la causa o razón para reclamar, es decir, el asunto planteado.” Véase, también, Díaz Maldonado v. Lacot, 123 D.P.R. 261 (1989).